Case: 11-15919   Date Filed: 08/08/2012   Page: 1 of 5

                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 11-15919
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:11-cv-60599-WPD


ROBERT HOLT, JR.,

                                                      Plaintiff-Appellant,

                                  versus


U.S ATTORNEY GENERAL,
GOVERNOR OF THE STATE OF FLORIDA,
ATTORNEY GENERAL, STATE OF FLORIDA,
MAYOR, BROWARD COUNTY, FLORIDA,
DEPUTY SHERIFF MITCHELL LYDEN,
DEPUTY SHERIFF CHARLES GRADY, et al.,

                                                     Defendants-Appellees.

                       ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________
                            (August 8, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.
                Case: 11-15919       Date Filed: 08/08/2012       Page: 2 of 5

PER CURIAM:

       Pro se plaintiff-appellant Robert Holt, Jr. appeals the district court’s

dismissal of his civil rights complaint stemming from an arrest for driving under

the influence (DUI). After a thorough review of the record, we affirm.

       Holt filed a civil rights complaint against numerous federal and state

defendants, alleging constitutional violations under 42 U.S.C. § 1983, Bivens v.

Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388

(1991), and the Federal Tort Claims Act, 28 U.S.C. § 2674.1 Relevant to this

appeal, Holt named as defendants Deputy Sheriffs Charles Grady and Mitchell

Lyden, alleging that these defendants violated his constitutional rights when they

arrested him for DUI without probable cause or a warrant.

       The district court dismissed the complaint, finding that Grady and Lyden

were entitled to qualified immunity. The court considered copies of Holt’s arrest

form and Lyden’s deposition, which Holt had attached to the complaint, and found




       1
           Holt also named as defendants: President Obama, U.S. Attorney General Eric Holder, a
state court judge, the state attorney general and various assistant attorneys general, the public
defender, the governor of Florida, the former mayor of Broward County, and members of the
state pretrial services department. These defendants were dismissed on various grounds and Holt
does not directly challenge their dismissals. Additionally, Holt’s notice of appeal indicates his
intent to appeal only the dismissal of the claims against Grady and Lyden. Accordingly, Holt has
abandoned any issues relating to the dismissal of the other defendants, and we do not discuss the
claims against them. Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998).

                                                2
                Case: 11-15919        Date Filed: 08/08/2012       Page: 3 of 5

that the facts of the case showed that the officers had probable cause to arrest Holt

for DUI.

       On appeal, Holt alleges that Lyden and Grady violated his rights by

arresting him without a warrant or probable cause for a DUI offense. We liberally

construe this to challenge the district court’s dismissal of his complaint against

these defendants based on qualified immunity.2

       We review de novo a district court’s grant of a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim, accepting the

allegations in the complaint as true and construing them in the light most favorable

to the plaintiff. Ironworkers Local Union 68 v. AstraZeneca Pharm., LP, 634 F.3d

1352, 1359 (11th Cir. 2011).

       “Qualified immunity offers complete protection for government officials

sued in their individual capacities as long as their conduct violates no clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Hoyt v. Cooks, 672 F.3d 972, 977 (11th Cir. 2012). “In order to


       2
          “Pro se pleadings are held to a less stringent standard than pleadings drafted by
attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998). Nevertheless, although Holt identifies eight issues in his statement
of the issues, he makes no arguments except those regarding his arrest by Grady and Lyden.
Thus, the remaining issues he lists are not properly before us. See Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (deeming issues that pro se appellant failed to raise in his brief
abandoned).

                                                3
                Case: 11-15919        Date Filed: 08/08/2012       Page: 4 of 5

receive qualified immunity, the public official must first prove that he was acting

within the scope of his discretionary authority when the allegedly wrongful acts

occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (internal

quotation marks omitted). In this case, there is no dispute that the arresting

officers were acting within their discretionary authority.3

       A warrantless arrest without probable cause violates the Fourth Amendment

and provides the basis for a § 1983 claim. Marx v. Gumbinner, 905 F.2d 1503,

1505 (11th Cir. 1990). But the existence of probable cause is an absolute bar to

such a claim. Id. at 1505–06. Under both federal and Florida law, probable cause

exists “when the facts and circumstances within the officer’s knowledge, of which

he or she has reasonably trustworthy information, would cause a prudent person to

believe, under the circumstances shown, that the suspect has committed, is

committing, or is about to commit an offense.” Lee, 284 F.3d at 1195.

       Under Florida law, a person is guilty of a DUI offense if the person is

driving or in actual physical control of a vehicle, and that person is affected by a




       3
          Although Holt repeatedly points out that Lyden was not “certified” as a DUI
investigator, that does not mean that Lyden acted outside his discretionary authority, because
Lyden remained authorized to investigate the disturbance that lead him to encounter the
intoxicated Holt.

                                                4
              Case: 11-15919     Date Filed: 08/08/2012    Page: 5 of 5

substance to the extent that his normal facilities are impaired or he has a breath-

alcohol level over .08. Fla. Stat. § 316.193.

      We conclude that the district court properly dismissed Holt’s complaint

against Grady and Lyden because the officers were entitled to qualified immunity.

The evidence attached to Holt’s complaint, which the court properly considered,

see Speaker v. U.S. Dep’t of Health & Human Servs. Ctrs. for Disease Control &

Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010), showed that Lyden found Holt

urinating into a cup while in the driver’s seat of his car with the engine running.

Holt’s eyes were bloodshot, his speech was slurred, he had difficulty standing, and

he smelled of alcohol. Under these facts, Lyden reasonably could have believed

that Holt was affected by alcohol to an extent that his normal facilities were

impaired. Fla. Stat. § 316.193. Grady also reported that Holt smelled of alcohol,

had bloodshot eyes, and slurred his speech, and the breathalyzer results showed

that Holt’s breath-alcohol level exceeded that permitted by the Florida DUI

statute. Id. Because Lyden and Grady had probable cause to arrest Holt, the

district court properly determined that Lyden and Grady were entitled to qualified

immunity and dismissed the case.

      AFFIRMED.




                                          5